Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

James McGown,

Plaintiff Civil
Action No:
CV-000 XXX

-against-
COMPLAINT

Spillane, Kane, Barden attorneys d/b/a SKB Law
Attorneys d/b/a Spillane Law Offices,

Judy Bird and David M. Spillane, Esq.

Jane Doe & John Doe

Defendants

 

xX
1. JAMES MCGOWN, (‘Plaintiff’), Pro Se, respectfully alleges the following for his

Complaint against the Defendants.

Preliminary Statement

2. Plaintiff engaged Defendant David Spillane “Spillane” upon information and belief, a
licensed Massachusetts attorney, individually and together with his firm Defendant
Spillane, Kane Barden Attorneys d/b/a SKB Law Attorneys, (“Defendant SKB”) to
represent Plaintiff in the transfer of real property. Instead, Defendants sought to pilfer
Plaintiffs business model and connections for personal profit. Defendant Spillane
deliberately and willfully and/or negligently, in violation of his legal contractual and
fiduciary duty, clouded title on the Plaintiff's real property, a cloud that only Spillane as

attorney and title closing agent, could cure.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 2 of 12

3. Spillane and SKB, despite having been paid in full for their services, despite not having
offered Plaintiff a written retainer agreement and despite having already committed
legal malpractice, then demanded a payment of $25,000 to cure the defect he
deliberately and/or negligently created. Plaintiff has been damaged by Defendants’

actions in an amount not anticipated to be less than $150,000.00.

Jurisdiction
4. Jurisdiction is invoked pursuant to diversity of citizenship in that Defendants are
citizens of Massachusetts while Plaintiff is a citizen of the State of New York.
5. The amount in controversy exceeds $75,000 in that the sale of the property

contemplated is in excess of $150,000.

Parties

6. Plaintiff is a natural person and is a resident of the State of New York. Due to the Covid-
19 pandemic, Plaintiff has been kept from his normal residence in Manhattan, New
York. The address provided below is that of an attorney who is diligently monitoring
mail.

7. Defendant Spillane is the lead attorney whose actions caused the damage complained of
herein and is an attorney residing in and licensed in the State of Massachusetts.

8. Defendant SKB, upon information and belief is a professional organization and or
partnership of attorneys created under the laws of Massachusetts.

9. Defendant Judy Bird, upon information and belief, is an employee of Defendants SKB

and Spillane.
Case 1:20-cv-11435-PBS Document 1 Filed 07/29/20 Page 3 of 12

Factual Background

10. Plaintiff engaged Defendants as attorneys to close title on a property Plaintiff had
contracted to purchase at 142 Centre Street Quincy, MA. (“subject property”.

11. Instead of responsibly and diligently representing Plaintiff, Defendants conspired to
profit from Plaintiff access to below market opportunities and targeted Plaintiff to
cloud title and profit from collecting additional fees to cure title.

12. Alternatively, Defendants negligently committed malpractice by failing to exercise that
standard of due care of a reasonable attorney in accurately preparing a Deed and
recording title.

13. Plaintiff, in the context of this litigation, is in the business of identifying distressed
properties inherited by multiple heirs. The many heirs often have competing interest
and limited stomach to fight for their interest. Plaintiff, as an investor, purchases the
fractional interests in real property, and negotiates with the other heirs to either
purchase their interests or sell his own acquired interest.

14. Plaintiff has access to a network of persons who identify properties previously owned
by deceased parties. Often one of the beneficiaries is interested in selling his or her
fractional interest for less than its full market value for immediate cash instead of
engaging in litigation with other heirs or dealing with tenant or other liens or title
defects.

15. Plaintiffs business model is to purchase these fractional interests subject to their

complications and clear title.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 4 of 12

16. Plaintiff hired Defendant Spillane in or about early 2018 to conduct the closing of title of
50% interest in 142 Centre Street Quincy MA.

17. Defendant Spillane did not offer or provide a written retainer agreement but charged a
excessive fees, both for the closing and then for subsequent work not authorized by
Plaintiff.

18. Defendant Spillane appeared intrigued by Plaintiffs business model and the prospect
of purchasing assets at a deep discount, and indicated that he too wanted to get into the
business of buying undivided fractions of properties at a deep discount.

19. The process of locating assets that are subject to estate law and heirship is complicated.
It relies on sophisticated search engine models on the internet and a complex network
of persons who can evaluate the value of the asset and negotiate with potential sellers.

20. Defendant Spillane was very interested in Plaintiff's business model and spoke for some
time with Plaintiff about how Defendant Spillane himself could purchase real property
at such a discount. Defendant Spillane also offered to partner with Plaintiff, in violation
of his legal and ethical duty not to comingle his pecuniary interests with that of his
client. Mr. Spillane offered his legal expertise and access to capital, if necessary in this
proposed partnership, while still purportedly acting in a fiduciary capacity as attorney.

21. Defendant Spillane asked Plaintiff to include him in as a business partner in the
transaction which is the subject of this case as well as future investment propositions.
Plaintiff refused to engage in a business partnership with Defendant Spillane. Plaintiff
further advised Spillane that he had hired Defendants solely in their capacity as
attorneys to represent his legal interests in the particular transaction which is the

subject of this case.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 5 of 12

PLAINTIFF SEIZES DEFENDANTS TRADE SECRETS AND CONTACTS

22. Notwithstanding Plaintiffs refusal to include Defendant Spillane, as a business partner,
Defendant Spillane then sought to bypass Plaintiff and pursue Plaintiffs contacts from
the file on the subject property, without Plaintiff's knowledge and for no purpose which
might have been legitimately associated with affecting the transaction which is the
subject of this case.

23. Defendant Spillane was hired to close title, not to become a partner or in any way be
involved in Plaintiffs business. Mr. Spillane was not authorized to use Plaintiffs file as
a rolodex for access to Plaintiff's professional connections.

24. Upon information and belief, Defendant Spillane arranged a meeting with Plaintiffs
business contacts to pursue Plaintiffs business model.

25. Upon further information and belief, Mr. Spillane drove to New York specifically for a
meeting with Plaintiff's contacts to offer vast liquidity through a trust that Defendant
Spillane proposed to form comprised of funds acquired by him for the purpose of
securing partial interests in real property.

26. Mr. Spillane sought to bypass Plaintiff as Plaintiff would not include him in Plaintiff's
business.

27. Upon further information and belief, Defendant Spillane has since diverted potential

business opportunities from Plaintiff for his own profit.

PLAINTIFF WILLFULLY AND DELIBERATELY AND/OR NEGLIGENTLY CLOUDS TITLE
D REFUSES TO CORRE EE R
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 6 of 12

28. On Friday, June 28, 2018 at 5:08 p.m. Plaintiff sent an email to Defendant Judy Bird, an
employee of Defendants’ office advising that title to the subject property would be
taken in the name of Prius V Investment Trust, a Minesota LLC and gave the Tax ID of
the Trust. A copy of the email is attached to the Complaint as Exhibit A

29. Defendant Spillane called Plaintiff the following morning to get copies of the Trust filing
documenta. Plaintiff was away from his office but sent photographs to Spillane of the
filing documents, by text message. Plaintiff further confirmed to Defendant Spillane
that the entity was a Minnesota LLC. Plaintiff authorized Defendant Spillane to file the
necessary documents to register the entity in Massachusetts as a foreign entity doing
business in Massachusetts if so required to.

30. Instead of taking title in the actual entity, upon information and belief, Spillane willfully
and deliberately and/or negligently and in violation of his fiduciary duty and the
standard of care required of a reasonably diligent attorney, created a deed to “Prius V
Investment Trust LLC, A MA LLC” and caused same to be recorded. A copy of the
incorrect deed is attached as Exhibit B.

31.No such entity exists and, as such, the nonexistent entity could not take title to the
property.

32. Now Plaintiff is unable to sell the property.

33. Plaintiff was told that he did not have to attend the closing, and therefore, did not so
attend. Plaintiff was unaware of the mistake. Upon information and belief, the seller did
not know of the mistake either. Upon information and belief, there was no title closer

from the Title Company as Mr. Spillane also acted on behalf of the Title Company.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 7 of 12

34. The error remained un-noticed by Plaintiff or the seller until it was raised by the Title

Company when Plaintiff tried to sell the property in early 2020.

INTIFF SEE E N DEFEN T

35. Plaintiff, as 50% owner of the subject property, together with his co-owners agreed to
sell the property.

36. The contract sale price for the property was in excess of $336,000. A copy of the
contract of sale is attached as Exhibit C.

37.The other heirs engaged Jonathan Moriarty Esq. to conduct the closing. For the 9
months proceeding July 22, 2020, Mr. Moriarty attempted diligently to correct the
defect caused by Defendant Spillane.

38. Attorney Moriarty sought out the original grantor and secured necessary signatures in
an attempt to cure the defect.

39. The buyer’s Title Insurance Company asked for an affidavit from Defendant Spillane to
confirm that the discrepancy between the true entity and the entity referenced on the
deed was a mere scrivener'’s error.

40. Defendant. Spillane indicated that he would not sign the Affidavit unless he was paid an
additional $25,000 to help correct the deed that he himself improperly and inaccurately

drafted and caused to be recorded.

First Cause of Action--Fraud
41. Plaintiff repeats and realleges the allegations in Paragraphs 1-41 as if fully set forth

herein.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 8 of 12

42.Defendants acting in conjunction, jointly and severally, deliberately and willfully
clouded title to the real property to personally profit from withholding taking the
necessary steps to cure the defect unless they were paid extra monies.

43. Defendants represented to Plaintiff that they were diligently representing his interests
as attorneys and had prepared recorded a true and accurate deed and had closed title
so as give Plaintiff an unencumbered interest I the property.

44, Plaintiff relied upon Defendant’ representations in failing to take any action at the time
to correct the misnomenclature and misdesignation on the Deed that Defendants
caused to be prepared and recorded.

45. Plaintiff is damaged by his reliance in that he now has to expend vast sums to have the
Deed corrected and has or stand to lose the contract that was entered in to sell the

property and the subject property is now effectively unmarketable.

Second Cause of Action--Extortion

46. Plaintiff repeats and realleges the allegations in Paragraphs 1-45 as if fully set forth
herein.

47, Defendants’ joint and several actions in this case were deliberate and intended to create
a cloud on title with full knowledge that it would be cheaper for Plaintiff to pay
Defendant off rather than seek a remedy at law from a State to which he was a

foreigner.

Third Cause of Action--Conversion
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 9 of 12

48. Plaintiff repeats and realleges the allegations in Paragraphs 1-47 as if fully set forth
herein.

49. Defendants, after consulting with Plaintiff in the capacity of acting as his attorney, stole
trade secrets and contacts from Plaintiff for personal profit.

50. Upon information and belief, Defendants have diverted business opportunities from has

profited at Plaintiff's expense by and through Plaintiffs trade secrets.

Fourth Cause of Action—Legal Malpractice

51. Plaintiff repeats and realleges the allegations in Paragraphs 1-50 as if fully set forth
herein.

52. Defendants were retained as attorneys to diligently represent Plaintiff in in the
business transaction

53. Defendants’ conduct in falsely misstating on the Deed that the Minnesota LLC was a
Massachusetts LLC, and included “LLC” in its legal name, fell below the standard of
reasonable care and diligence expected of a reasonably competent attorney.

54. Defendants were fully informed of the correct status and residence of the entity taking
title to the building and were provided with the tax and filing documents containing the
correct information prior to the closing.

55. Defendants negligently failed and refused to properly designate the LLC on the Deed.

56. Defendants’ grossly incompetent approach to the practice of law has resulted in utterly
unmarketable title of Defendant’s property. Defendant has been damaged accordingly.

57. Defendant’ conduct was the proximate cause and actual cause of Plaintiff's damages.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 10 of 12

Fifth Cause of Action--Abuse of Process

58. Plaintiff repeats and realleges the allegations in Paragraphs 1-56 as if fully set forth
herein.

59. Upon information and belief, notwithstanding the lack of a written retainer Defendant
Spillane claims that approximately $10,000.00 more should be paid in legal fees. Upon
further information and belief, Mr. Spillane’s claim is less than $11,000.00, yet

Defendant Spillane demanded $25,000 to settle the action.

Fifth Cause of Action—Breach of Contract

60. Plaintiff repeats and realleges the allegations in Paragraphs 1-39 as if fully set forth
herein.

61. Defendants advertised themselves and held themselves out to be competent attorneys
and experts in their field

62. Defendants did not perform the services that they were hired to do and represented
that they were experts in.

63. Plaintiff paid Defendants valuable consideration for their services.

64. Defendants breached their contract in failing to draft and record an accurate Deed and
then failing and refusing to correct the Deed.

65. Defendants charged Plaintiff for title insurance which is reflected on the HUD-1 closing
statement.

66. Upon information and belief, Defendants took the money charged for title insurance,

but never secured a title policy on the property, leaving Plaintiff uninsured.
Case 1:20-cv-11435-PBS Document1 Filed 07/29/20 Page 11 of 12

Sixth Cause of Action—Breach of Fiduciary Duty

67. Plaintiff repeats and realleges the allegations in Paragraphs 1-65 as if fully set forth

herein.

68. Defendants, as Plaintiff's attorneys, owed Plaintiff a fiduciary duty of care and loyalty

69. Defendants breached their fiduciary duty to the detriment of Plaintiff

WHEREFORE, Plaintiff respectfully requests that he be awarded a judgment on his counter

claims as follows:

a.

b.

Cc.

d.

e,

f.

On the First Cause of Action $175,000

On the Second Cause of Action an amount to be determined by the Court
On the Third Cause of Action, an amount to be determined by the Court.
On the Fourth Cause of Action, $175,000.

On the Fifth Cause of Action an amount to be determined by the Court.

On the Sixth Cause of Action an amount to be determined by the Court.

Plaintiff further prays this Court will award costs and disbursements and that this Court

grant such other and further relief that may be just and proper.

 

   

James McGown, Pro, Se
C/O Erica Aisner
Case 1:20-cv-11435-PBS Document 1 Filed 07/29/20 Page 12 of 12

700 POST ROAD, SUITE 237
SCARSDALE, NEW YORK 10583
(917)653-8288
Jamesmcgown@hotmail.com

To:

Spillane Kane Barden, Attorneys
1140 Washington St.

Hanover, Massachusetts 02339
(781) 829-9993 (Phone)

(617) 293-7468 (Cell)

(781) 829-9924 (Fax)
www.skb-law.com

David M. Spillane

Spillane Kane Barden, Attorneys
1140 Washington St.

Hanover, Massachusetts 02339
(781) 829-9993 (Phone)

(617) 293-7468 (Cell)

(781) 829-9924 (Fax)

dms@skb-law.com

Judy Bird c/o

Spillane Kane Barden, Attorneys
1140 Washington St.

Hanover, Massachusetts 02339
(781) 829-9993 (Phone)

(617) 293-7468 (Cell)

(781) 829-9924 (Fax)
